Citation Nr: 0416989	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-15 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial compensable rating for post-
operative residuals of prostate cancer.

3.  Entitlement to an initial compensable rating for 
impotency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
April 1959 and from January 1965 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2002 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in part, granted service 
connection for diabetes mellitus and for post-operative 
residuals of prostate cancer.  The grant of service 
connection for diabetes mellitus was predicated on the 
veteran's exposure to herbicides in Vietnam (specifically, 
the dioxin in Agent Orange).  His prostate cancer and 
associated residuals also were service connected on a 
presumptive basis.  As well, service connection was granted 
for impotency secondary to the prostate cancer.  A 20 percent 
evaluation was assigned for the diabetes mellitus, effective 
July 9, 2001.  Whereas noncompensable (i.e., 0 percent) 
evaluations were assigned for the post-operative residuals of 
the prostate cancer and for the impotency, both effective as 
of October 15, 2001.  The veteran wants higher initial 
ratings for each of these disabilities.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Also in the May 2002 rating decision, the RO granted special 
monthly compensation (SMC) based on loss of use of a creative 
organ.  The effective date assigned was October 15, 2001.  
The September 2002 statement of the case (SOC), in response 
to the veteran's notice of disagreement (NOD), included a 
brief discussion of the granting of this claim.  And the 
veteran did not specifically mention it in his October 2002 
substantive appeal (VA Form 9 with attachment).  In the April 
2003 statement of his local accredited representative (in 
lieu of VA Form 646), the representative mentioned this 
additional claim when listing the issues being appealed.  But 
that apparently was merely an oversight since this claim was 
granted by the RO.  And a more recent statement in June 2004 
from the representative located here in Washington, DC, 
confirms this issue is not being appealed - is "moot," 
having been granted.



Also in the June 2004 statement, the veteran's representative 
raised the issue of entitlement to secondary service 
connection for depression.  This additional issue, however, 
has not been developed or certified to the Board.  
Accordingly, it is referred to the RO for appropriate 
development and consideration.

The claims requesting higher initial ratings for the post-
operative residuals of the prostate cancer and for impotency 
will be addressed in the REMAND following the ORDER.  These 
claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part concerning 
these claims.  The Board, however, will decide the claim 
requesting a higher initial rating for the diabetes mellitus.


FINDING OF FACT

Since July 9, 2001, the veteran's diabetes mellitus has 
required oral hypoglycemic agents and restricted diet; the 
condition has not required insulin.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 
percent for diabetes mellitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA eliminated the requirement of submitting a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim-but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
at 422.  The Court also held that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).  
But VA's Office of General Counsel recently held, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), that the "fourth 
element" requirement of Pelegrini was non-binding obiter 
dictum.  Id. at 7.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The RO notified the veteran in an October 2001 letter that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He also was advised that it 
was his responsibility to provide a properly executed release 
so that VA could request medical treatment records from 
private doctors for him.  Further, the rating decision 
appealed and the statement of the case (SOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities-his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records (SMRs) are on file.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  The veteran has provided medical 
records from private clinicians.  He was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He also was advised what evidence VA had 
requested and notified in the SOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.



Also in Pelegrini, as mentioned, the Court held that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini further held that the 
Secretary failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  

In this particular case, the October 2001 VCAA letter from 
the RO advising the veteran of his rights in VA's claims 
process predated the RO's May 2002 rating decision initially 
adjudicating his claim.  Accordingly, that VCAA letter 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini decision.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represents, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2003).  See, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).



A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 10 percent rating is warranted for diabetes mellitus 
manageable by restricted diet only.  

Note (1):  Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Code 7913.  

Note (2):  When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  

38 C.F.R. § 4.119, Diagnostic Code 7913 (2003).  



Analysis

The veteran's service medical records (SMRs) are negative for 
diabetes mellitus.  He completed military service in 1976.  
Diabetes was first diagnosed during 1998, and service 
connection was granted on a presumptive basis since he is a 
Vietnam Era veteran, is presumed to have been exposed to 
Agent Orange while in Vietnam, and diabetes mellitus is one 
of the conditions presumed to be related to that exposure.

Daniel J. Kupas, D.O., in a statement dated in September 
2001, indicated the veteran had been diagnosed with diabetes 
during 1998.  He was currently under treatment with oral 
medication and his fasting blood sugar levels were monitored 
on a regular basis.  Currently, his diabetes was controlled 
though medication and dietary changes.  

Added to the record in December 2001 were reports from 
private medical providers reflecting the veteran's treatment 
from 1997 to 2001 for various conditions, including non-
insulin dependent diabetes mellitus.  On August 15, 2001, 
blood glucose was 156 mg/dL.  On August 29, 2001, the eyes, 
heart and extremities were unremarkable to clinical 
inspection.  The impression was non-insulin dependent 
diabetes mellitus.  It was reported that the veteran was 
continuing on Glucovance  and Avandia and that strict dietary 
changes were enforced.  In November 2001, blood glucose was 
140 mg/dL. 

The veteran's appeal to the Board was received in October 
2002.  He stated that he believed a higher rating was 
warranted for diabetes.  In this regard, he pointed out that 
he had to take Glucovance twice a day and Avandia once a day; 
that he had to worry about what he ate and drank; and that he 
sometimes had episodes when his blood sugar dropped, causing 
dizziness and requiring him to eat candy or drink orange 
juice to get back on track.  



As indicated, the veteran takes Glucovance and Avandia, both 
oral hypoglycemic agents, for management of his diabetes.  He 
also follows a restricted diet.  His physician verifies that 
these measures have been sufficient to control the diabetes.  
Treatment measures for diabetes confined to the use of oral 
hypoglycemic agents and dietary restrictions are the type of 
manifestations commensurate with a 20 percent rating, which 
is what the veteran has been assigned.  There is no objective 
evidence indicating he requires insulin for management of his 
diabetes, nor has he so contended.  The requirement of 
insulin to manage the diabetes is a prerequisite for the next 
higher rating of 40 percent under Code 7913.  And absent 
evidence of this, there is no basis for assigning this higher 
rating.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's service-connected diabetes 
mellitus.  The record, however, does not support assigning a 
different percentage disability rating during the period in 
question.  Fenderson, supra.  His diabetes has never been 
more than 20-percent disabling since the effective date of 
the grant of service connection for this disorder.

For all these reasons, the claim for an initial rating higher 
than 20 percent for the diabetes mellitus must be denied 
because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

An initial rating higher than 20 percent for diabetes 
mellitus is denied.




REMAND

The medical evidence shows the veteran underwent a radical 
prostatectomy during 1998 for treatment of prostate cancer.  
Lee H. Koster, M.D., in a September 2001 statement, relates 
that the veteran, since surgery, had tests that were totally 
undetectable for prostate specific antigen.  Digital rectal 
examination also showed no sign of recurrence of prostate 
cancer.  The veteran was found to have a small amount of 
urinary incontinence.  Also, since surgery, he had not been 
able to have an erection unaided.  The veteran was taking 
Viagara, but it is unclear from the physician's statement 
whether this medication was proving successful.  The veteran, 
however, alleged in his October 2002 substantive appeal (VA 
Form 9) that he had not achieved any favorable results from 
using Viagra or, for that matter, from using Muse and a pump.

Also in his October 2002 substantive appeal, the veteran 
maintained that he has to wear a pad and change it twice a 
day and that there is some leakage of urine with exertion 
(e.g., lifting).  He said he takes Imipram three times a day 
to slow down leakage.

The post-operative residuals of the veteran's prostate cancer 
are rated on the basis of either voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7527 (2003).  And in this 
particular case, the clinical picture indicates his post-
operative residuals are most appropriately rated on the basis 
of voiding dysfunction.  38 C.F.R. § 4.115a (2003).

The alleged number of times per day that the veteran must 
change the absorbent pad supports assignment of a higher 
evaluation.  Further, his allegations about total loss of 
sexual function might potentially support assignment of 
higher evaluation.  But as to either the post-operative 
residuals of prostate cancer or impotency, pertinent 
corroborative clinical findings would be helpful in providing 
a more complete disability picture.  The Board notes that a 
VA examination for rating either condition has not been 
performed.  This must be done.  38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names and addresses of any private 
medical providers from whom he has 
received treatment for post-operative 
residuals of prostate cancer or impotency 
since December 2001.  Also, obtain any VA 
medical records identified by him.  

2.  Thereafter, schedule the veteran for 
a VA urological examination to determine 
the current severity of his service-
connected prostate condition and 
impotency.  The examination should 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  The 
examiner should try, to the extent 
feasible, to correlate objective clinical 
findings with reported problems of 
voiding dysfunction and erectile 
dysfunction.  With respect to the 
severity of the veteran's erectile 
dysfunction, the 
examiner should comment on the 
significance of the dosage levels of 
sexual performance-enhancing medications, 
as well as on the significance of the 
veteran's use of medical devices or other 
modalities to achieve an erection.  
The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  

3.  Review the report of the VA 
urological examination to ensure it 
provides the information requested.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Then readjudicate the claims seeking 
higher initial ratings for the prostate 
cancer, impotency and other associated 
residuals in light of any additional 
evidence obtained.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, send him and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



